134 Wis. 2d 384 (1986)
396 N.W.2d 787
IN RE the MARRIAGE OF: Roberta LEGGETT, Petitioner-Respondent,
v.
Dennis LEGGETT, Appellant.
No. 86-1679.
Court of Appeals of Wisconsin.
Submitted on motion September 26, 1986.
Decided October 23, 1986.
For the appellant the cause was submitted on the motion of William H. Wenzel of Middleton. *385 For the petitioner-respondent the cause was submitted on the response of Peggy J. Ahrens and Brill & Eustice, S.C., of Sun Prairie.
Before Dykman, Eich and Sundby, JJ.
PER CURIAM.
Appellant Dennis Leggett moves for relief pending appeal under sec. (rule) 809.12, Stats. He seeks a stay of enforcement of the judgment as it relates to a property division. Respondent Roberta Leggett opposes the motion, and claims that she will be severely prejudiced if it is granted.
Section (rule) 809.12, Stats., is based on Fed. R. App. P. 8(a). Judicial Council Committee's Note, 1978. Under the federal rule, the applicable standard for stays pending appeal is:
(1) a strong showing that [the moving party] is likely to succeed on the merits of the appeal;
(2) a showing that, unless a stay is granted, [the moving party] will suffer irreparable injury;
(3) a showing that no substantial harm will come to other interested parties; and
(4) a showing that a stay will do no harm to the public interest.
Reserve Mining Company v. United States, 498 F.2d 1073, 1076-77 (8th Cir. 1974). "Federal cases may provide persuasive guidance to the proper application of state law copied from federal law." State v. Leach, 124 Wis. 2d 648, 670, 370 N.W.2d 240, 252 (1985) (citations omitted).
We conclude that appellant has failed to show that any of the factors justifying relief pending appeal are *386 present. While he asserts in a conclusory fashion that he believes he will prevail on appeal, he gives no facts or arguments to support this conclusion. He also fails to assert or show that he will suffer irreparable injury if the stay is not granted. We conclude that he has not shown that he is entitled to relief pending appeal.
By the Court.Motion for relief pending appeal denied.